PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4012


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

CHRISTOPHER GEORGE PERRY, f/k/a Christopher Parry,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cr-00173-RDB-1)


Argued:   March 20, 2014                  Decided:   July 1, 2014


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by published opinion. Judge Wynn wrote the opinion, in
which Judge Duncan and Judge Agee joined.


ARGUED: Heather H. Martin, QUINN EMANUEL URQUHART & SULLIVAN,
LLP, Washington, D.C., for Appellant.    Sandra Wilkinson, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.   ON BRIEF: James D. Wyda, Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
WYNN, Circuit Judge:

       A federal jury convicted Christopher Perry of three counts

of     fraud     related    to    his    receipt       of    Social     Security           and

healthcare       benefits.        On    appeal,       Defendant      argues     that       the

district court should have dismissed the indictment because it

did not include essential elements of the fraud charges and was

barred by the statute of limitations.                       In addition, Defendant

contends that the government failed to prove that he engaged in

a scheme or artifice to defraud the government.                       For the reasons

that    follow,      we    disagree     and     affirm      the      district        court’s

judgment.



                                           I.

       In   December      1995,   Defendant       applied     for     Social     Security

disability insurance benefits.                  In his application, Defendant

agreed to report to the Social Security Administration (“SSA”)

if his medical condition improved such that he could work or if

he returned “to work whether as an employee or a self-employed

person.”       J.A. 454.     SSA approved the application and found that

Defendant      had   been    eligible      for     disability         benefits        as   of

October     1,    1995.       Sometime        thereafter,       in    1996      or     1997,

Defendant started receiving payments.

       Yet in 1996, Defendant began working at Macy’s.                         And, with

the    exception     of    2001   to    2004,    he    worked     for   a     variety       of

                                           2
employers      including        Hertz      Corporation,         L&J     Cleaning,        and

Nordstrom      until    2007.        In   1999,     SSA   sent       Defendant    a    form

requesting information about his employment, but there is no

record of any response.              In 1999 and 2000, SSA employees added

notations      to      Defendant’s        file     because       Defendant’s       posted

earnings in 1997 and 1998 were above the allowable income for

benefits recipients.

       In    January      2006,      Defendant         began     to     receive       fully

subsidized prescription drug benefits under the Medicare Part D

program.       His eligibility was based on the SSA’s understanding

that    Defendant’s      only     income     was       from    his    Social     Security

disability benefits.            Later, in August 2006, Defendant received

a   letter     from    Medicare      seeking      to    verify       that   he   was   not

receiving income from sources other than his Social Security

disability      benefits       and    thus       continued      to    be    entitled      to

benefits.      Defendant did not respond to this inquiry.

       In April 2007, Defendant applied for the Low Income Subsidy

(“LIS”) program.         The LIS is an additional benefit for Medicare

Part D beneficiaries that pays co-pays on expensive medicines

for individuals with a “lack of income” and is based on an

“official poverty determination.”                  J.A. 774.         In essence, it is

“an    extra    layer     of    benefit”     complementing            Medicare    Part    D

prescription drug benefits.               J.A. 773.           Despite being employed

by Hertz at the time of his application, Defendant reported that

                                             3
he “expect[ed] no earnings this year.”                      J.A. 779.        In addition,

Defendant stated in his application that he was receiving no

income other than Social Security disability.

       In   June     2007,    Defendant       was       accepted      into    the       Federal

Career      Intern    Program,      a   two-year         paid    training       program     to

become a Benefits Technical Examiner with the SSA.                                  This job

involved      reviewing      applications          for    disability         benefits      and

compiling information regarding the eligibility of individuals

for    disability      benefits.         At       the    time,    Defendant      continued

submitting claims for Medicare benefits during the period from

June 2007 to 2009.

       In July 2007, SSA’s review of IRS records reflected that

Defendant was receiving income.                   SSA thus sent Defendant a work

activity report form asking about Defendant’s employment history

in March 2008.         Defendant completed the form and returned it in

July 2008, reporting some, but not all, of his employment from

the previous years.

       In 2009, SSA twice sent employment inquiries to Defendant

to determine whether he was receiving any work-related expenses

or    subsidies      from    SSA.       Then,      SSA    sent     Defendant        a   letter

advising him that his benefits would cease, but also that he

could    submit      additional     evidence        about       his   employment         status

within      ten    days.       Defendant          failed     to       respond    to       these

inquiries, and SSA then terminated his benefits.

                                              4
        In March 2012, the government charged Defendant in a three-

count    indictment   with   Social    Security   fraud,   federal   health

benefit program fraud, and health care fraud.              Defendant moved

to dismiss the indictment, and the district court denied the

motion but directed the government to file a bill of particulars

“to delineate specifically the employment Defendant ha[d] failed

to report.”      J.A. 132.   The government responded by identifying

Defendant’s specific employers during the period that he was

receiving benefits.

        Defendant went to trial in September 2013.         At the close of

evidence, he moved for judgment of acquittal on the basis of the

statute of limitations, but his motion was denied.                The jury

found Defendant guilty on all three counts.           After the district

court sentenced Defendant to concurrent terms of 24 months on

Count One, 12 months on Count Two, and 24 months on Count Three,

he appealed.

        On appeal, Defendant argues that Counts One and Two of the

indictment were unconstitutionally defective because they failed

to specify the “event” that triggered his obligation to disclose

his employment to the government; that the indictment failed to

allege specific intent for all three counts; that the indictment

failed to allege a scheme or artifice to defraud the government

on Count Three; and that the indictment is time-barred by the

statute     of   limitations.         Defendant   also     challenges   the

                                      5
sufficiency of the evidence on Count Three.                         We address each

argument in turn.



                                           II.

      Defendant first contends that the district court erred in

denying his motion to dismiss the indictment because Counts One

and   Two   were      unconstitutionally         defective.         “We    review     the

district    court’s       factual     findings    on   a   motion    to     dismiss   an

indictment for clear error, but we review its legal conclusions

de novo.”        United States v. Woolfolk, 399 F.3d 590, 594 (4th

Cir. 2005).

      “When a criminal defendant challenges the sufficiency of an

indictment       prior    to    the   verdict,”—as      Defendant     did     here—“we

apply   a   heightened         scrutiny”    to   ensure    that     every    essential

element     of   an   offense     has    been    charged.      United       States    v.

Kingrea, 573 F.3d 186, 191 (4th Cir. 2009).                 Specifically,

      [a]n indictment must contain the elements                           of the
      offense charged, fairly inform a defendant                          of the
      charge, and enable the defendant to plead                            double
      jeopardy as a defense in a future prosecution                       for the
      same offense. . . . [T]he indictment must                           include
      every essential element of an offense, . . . .

Id.   (citations         and   quotation    marks      omitted);     accord     United

States v. Resendiz-Ponce, 549 U.S. 102, 108 (2007).

      “It is generally sufficient that an indictment set forth

the offense in the words of the statute itself, as long as


                                            6
‘those     words    of     themselves    fully,         directly,      and     expressly,

without any uncertainty or ambiguity, set forth all the elements

necessary to constitute the [offense] intended to be punished.’”

Hamling    v.    United     States,     418 U.S. 87,   117    (1974)     (quoting

United States v. Carll, 105 U.S. 611, 612 (1882)); accord United

States v. Lockhart, 382 F.3d 447, 449 (4th Cir. 2004).                          However,

any general description based on the statutory language “must be

accompanied with such a statement of the facts and circumstances

as will inform the accused of the specific [offense], coming

under     the    general     description,         with     which     he   is   charged.”

Hamling, 418 U.S. at 117-18 (quotation mark omitted); see also

Russell v. United States, 369 U.S. 749, 765 (1962) (noting that

an indictment must “descend to particulars” where the definition

of an offense includes generic terms (quotation marks omitted)).

“Thus,    the    indictment     must     also      contain     a    statement       of   the

essential       facts    constituting        the    offense        charged.”        United

States v. Quinn, 359 F.3d 666, 673 (4th Cir. 2004) (quotation

marks omitted).

     In    this    case,     Count     One       charges    Defendant        with   Social

Security fraud, in violation of 42 U.S.C. § 408(a)(4), and Count

Two charges Defendant with federal health benefit program fraud,

in violation of 42 U.S.C. § 1320a-7b.                       Both statutes penalize

anyone who “conceals or fails to disclose” any event affecting

his right to disability or health benefits and payments “with an

                                             7
intent fraudulently to secure” greater benefits or payments than

are due or when no benefit or payment is authorized.               42 U.S.C.

§ 408(a)(4); 42 U.S.C. § 1320a-7b(a)(3).

       Count One of the indictment charged that Defendant, from

about 1996 through about September 2009,

       having knowledge of the occurrence of any event
       affecting his initial or continued right to any
       payment under Subchapter II of Title 42 (Disability
       Insurance Benefits), did conceal and fail to disclose
       said events with intent to fraudulently secure payment
       in a greater amount than is due and when no payment is
       authorized; to wit, the defendant concealed and failed
       to disclose his employment and earnings to the Social
       Security Administration.

J.A.   14.   Similarly,      Count   Two    charged   that   Defendant,   from

about April 1998 through about September 2009,

       having knowledge of the occurrence of any event
       affecting his initial and continued right to any
       benefit and payment under a federal health care
       program, did conceal and fail to disclose said event
       with intent to fraudulently secure such payment and
       benefit in a greater amount and quantity than is due
       and when no such benefit and payment is authorized; to
       wit, the defendant concealed and failed to disclose
       his employment and earnings to Medicare.

J.A. 15.

       Further, the indictment identified Defendant’s employment

history, starting in 1996 and continuing through the charged

time   period,   as    the   “event”    that    triggered    his   disclosure

obligations and alleged that Defendant’s concealment and failure

to disclose this employment constituted the criminal conduct.

Specifically,    the    indictment         alleged    that   Defendant    “was

                                       8
employed but did not report his employment to the SSA or to

Medicare despite the fact that his employment would affect his

eligibility       for,    and   the   amounts     he   was   eligible    to    receive

from, these federal benefit programs.”                  J.A. 12.     The indictment

also stated that Defendant “knew that employment is an event

affecting his continued right to [Social Security Disability]

and Medicare benefits and he concealed and failed to disclose

such events with a fraudulent intent . . . .”                  J.A. 13.

     We agree with the district court that this indictment was

sufficient to apprise Defendant of the charges against him and

identify    the    essential      elements       of   the   crimes   charged.     The

indictment    tracked       the    statutory      language,     provided      specific

details    about    the    nature     of   the    charges,    and    identified   the

“event”      triggering           Defendant’s          disclosure       obligations.

Defendant has shown, and we have found, nothing requiring the

government to list each specific job Defendant held during this

period as a basis for charging him with these fraud crimes.

Further, the government clarified any confusion by filing a bill

of particulars providing Defendant with specific notice of each

job within his employment history that served as the “event” in

the indictment.          We therefore conclude that the indictment here

was sufficiently specific to pass constitutional muster.




                                           9
                                       III.

      Defendant also argues that the government failed to allege

specific intent to defraud, an essential element of each crime,

for all the counts in the indictment.                 We review this issue de

novo.    Woolfolk, 399 F.3d at 594.

      Defendant rightly notes that every essential element of an

offense must be charged.             See Kingrea, 573 F.3d at 191.              And

intent to defraud is an element here.                 Fatally for Defendant’s

argument, however, his indictment charges it.

      Specifically,     in    Count   One,    the    government      alleged    that

Defendant “did conceal and fail to disclose said events with

intent to fraudulently secure payment in a greater amount than

is due and when no payment is authorized; to wit, the defendant

concealed and failed to disclose his employment and earnings to

the Social Security Administration.”                 J.A. 14.        Similarly, in

Count Two, the government alleged that Defendant “did conceal

and   fail   to   disclose    said    event   with    intent    to    fraudulently

secure such payment and benefit . . . to wit, the defendant

concealed and failed to disclose his employment and earnings to

Medicare.”     J.A. 15.

      The other portions of the indictment provide details and

allege    that    Defendant    knew    he     was    required   to     report   his

employment, failed to do so, and received benefit payments and

benefits     during   that    time.     In    Count    Three,   the     government

                                        10
directly       charges     that       Defendant        “did     willfully        execute    and

attempt to execute a scheme and artifice to defraud a federal

health     care       benefit    programs        [sic],        that    is,      Medicare,    to

obtain,        by      means      of     false         and      fraudulent         pretenses,

representations and promises, money and property owned by and

under the custody and control of Medicare, . . . .”                                   J.A. 16.

These    allegations       plainly       charge        Defendant       with     the   specific

intent to defraud that is required for the pertinent crimes.

       Defendant nevertheless presses that the indictment alleges

only “passive non-disclosure of employment by a recipient of

Social Security benefits” rather than affirmative concealment of

material facts and that these allegations are insufficient to

sustain the fraud charges.                   Appellant’s Br. at 32.               In support

of     this    argument,        he     relies        heavily     on    United     States     v.

Phillips,       600 F.2d 535     (5th     Cir.       1979).       But      Defendant’s

reliance on that case is misplaced—not least because Phillips is

not about the sufficiency of an indictment, but is instead a

challenge to the sufficiency of the evidence.                            There, the Fifth

Circuit decided that the government had provided insufficient

evidence of the defendant’s fraudulent intent by failing to show

that    the    defendant        knew    he    was     not    entitled      to    benefits    or

adducing       evidence    of     the    defendant’s           “devious”      behavior      such

that     the     jury     could        infer     Phillips’s           fraudulent       intent.

Phillips, 600 F.2d at 538-40.                    Here, the relevant question is

                                                11
whether the government charged that Defendant committed fraud by

intentionally concealing his employment.                           Phillips has minimal

application      in    the     context      of     Defendant’s         challenge       to   his

indictment.

     In sum, the indictment charged the requisite intent.                                   We,

therefore,       reject      Defendant’s          argument        that    the     government

failed to allege specific intent to defraud.



                                             IV.

     Defendant        also     argues      that    the       district     court    erred      in

denying    his    motion      to    dismiss       the    indictment       as    time    barred

under the statute of limitations.                      We review this issue de novo

because    the     district        court’s      decision         depended      solely    on   a

question of law.            United States v. United Med. & Surgical Supply

Corp., 989 F.2d 1390, 1398 (4th Cir. 1993).

     It    is    undisputed        that    there        is   a    five-year      statute      of

limitations for the fraud offenses at issue here.                              See 18 U.S.C.

§   3282(a)       (setting         forth      general         five-year         statute       of

limitations      for    non-capital         crimes).             The   Supreme    Court     has

recognized that “‘[s]tatutes of limitations normally begin to

run when the crime is complete.’”                      Toussie v. United States, 397
U.S. 112, 115 (1970) (quoting Pendergast v. United States, 317
U.S. 412, 418 (1943)).              “Criminal acts over an extended period,

however,     may       be     treated      as      a     ‘continuing        offense’        for

                                             12
limitations purposes when a criminal statute explicitly compels

that result, or if ‘the nature of the crime involved is such

that Congress must assuredly have intended that it be treated as

a continuing one.’”             United States v. Smith, 373 F.3d 561, 563-

64 (4th Cir. 2004) (per curiam) (quoting Toussie, 397 U.S. at

115).

       In this case, Defendant moved to dismiss the indictment,

which was filed in March 2012, as time-barred because some of

the charged conduct occurred before March 2007.                             The district

court       denied     the   motion     and   ruled      that     “here     there    is   no

limitations in this case . . . as to Counts 1 and 2, much of

which charged is clearly within the five-year period, anyway,

and    as    to     those    matters    before,     the     doctrine      of   continuing

offenses       would    apply    with    respect      to    any   limitation        issue.”

J.A.     85.         The     district     court      then    issued       a    memorandum

reiterating that the charged offenses were continuing offenses

and that “the defendant’s continued concealment constitutes a

‘course      of     conduct’    that    affects     his     remaining       rights   going

forward, and the course of conduct—failing to report—is that act

which constitutes the violation.”                  J.A. 131-33.

       Defendant does not challenge the determination that these

crimes       are     continuing    offenses        for     statute     of      limitations

purposes.          See Appellant’s Br. at 35 n.3 (“Perry accepts for the

purposes of this discussion the district court’s determination

                                              13
that the charged offenses are continuing offenses.”).                       Instead,

Defendant contends, as he did in his post-trial Rule 29 motion,

that the limitations period began to run not when the continuing

offenses were complete, but instead in 1999 when the government

knew of, or could have discovered, Defendant’s non-disclosure.

      Defendant has pointed to no binding precedent applying such

a discovery rule in a case like this, nor have we found any.

Instead, Defendant attempts to rely on a Fourth Circuit civil

forfeiture case and some easily distinguishable out-of-circuit

immigration offense cases.                  United States v. Kivanc, 714 F.3d
782, 789 (4th Cir. 2013) (involving civil forfeiture statute

that states         that    the   action     must    be   commenced   within   “‘five

years     after       the      time     when        the    alleged    offense       was

discovered[.]’” (emphasis added) (quoting 19 U.S.C. § 1621));

United States v. DiSantillo, 615 F.2d 128, 134-36 (3d Cir. 1980)

(differentiating           between    the    crime   of   entry   through   “regular

immigration service procedures” and the crime of “being found in

the United States when the alien did not enter . . . through an

INS     port   of     entry”      and   deeming      “illegal     entry   through     a

recognized INS port” crime not a continuing offense); United

States v. Gomez, 38 F.3d 1031, 1037-38 (8th Cir. 1994) (deeming

crime of being “found in” the United States under 8 U.S.C. §

1326 a continuing offense).                 Aside from the fact that this case

involves a clearly different statute of limitations from the one

                                             14
analyzed in Kivanc, both DiSantillo and Gomez focused on the

government’s      ability       to    discover     a    defendant’s    entry    to    the

United   States     as     the       basis   to    distinguish      illegal     reentry

violations under 8 U.S.C. § 1326 and determine whether those

violations are continuing offenses.                    We refuse to shoehorn these

round    pegs     into    the    square      hole       that   is   this     case    and,

accordingly, reject Defendant’s argument.



                                             V.

     Defendant challenges the sufficiency of the indictment on

Count    Three.          The    parties      disagree      about    the    appropriate

standard of review, with Defendant arguing for de novo and the

government arguing for plain error.                     We need not resolve this

dispute because Defendant cannot prevail, even under the de novo

standard.

     Count Three charged Defendant with violating 18 U.S.C. §

1347.     That     statute       penalizes        health   care     fraud,    which   is

committed by anyone who

     knowingly and willfully executes, or attempts to
     execute, a scheme or artifice-- (1) to defraud any
     health care benefit program; or (2) to obtain, by
     means    of    false     or    fraudulent   pretenses,
     representations, or promises, any of the money or
     property owned by, or under the custody or control of,
     any health care benefit program, . . . .

18 U.S.C. § 1347(a).            As with Counts One and Two, the indictment

tracked the language of the statute and directly alleged that

                                             15
Defendant “execute[d] a scheme and artifice to defraud . . .

Medicare[.]”        J.A. 16.

      The   government      premised         its   theory     regarding         Defendant’s

“scheme       and    artifice      to        defraud”        on     three        particular

allegations: 1) Defendant was employed at “the Social Security

Administration, Hertz Corporation, L&J Cleaning, Macy’s . . .

and other businesses while he was receiving [Social Security

Disability] and Medicare benefits[;]” 2) Defendant “personally

profited      from    the   scheme      to    defraud       Medicare       by    obtaining

prescription drugs and not having to pay for the drugs and/or

make a co-payment[;]” and 3) Defendant “made false statements in

documents regarding his employment.”                    J.A. 16.          Throughout the

indictment, the government alleged that Defendant “concealed and

failed to disclose” his employment while continuing to accept

benefits and payment.           J.A. 12-17.         Also, the government alleged

that Defendant applied for and received the Low Income Subsidy

to assist him in paying for his prescription drugs, in addition

to his Medicare Part D prescription drug benefits.                              It further

alleged that in his LIS application, despite being employed at

the   time,    Defendant       stated    that      “I   expect       no   earnings      this

year.”      J.A. 12.        Defendant points to nothing requiring the

government      to    provide     further          factual        allegations      in   the

indictment to support the alleged scheme and artifice to defraud



                                             16
in Count Three.             And we find nothing.                   Accordingly, we reject

this argument.



                                                 VI.

      Finally,        Defendant           challenges         the     sufficiency    of     the

government’s evidence on his healthcare fraud conviction.                                  The

standard for reversing a jury verdict of guilty is a high one:

the   Court    does        so    only     “where       the   prosecution’s       failure    is

clear.”    United States v. Foster, 507 F.3d 233, 244–45 (4th Cir.

2007) (quotation marks omitted).                       That is because “the appellate

function   is       not    to     determine       whether      the    reviewing    court    is

convinced of guilt beyond reasonable doubt, but, viewing the

evidence and the reasonable inferences to be drawn therefrom in

the   light        most     favorable       to        the    Government,    ‘whether       the

evidence      adduced            at      trial     could       support     any     rational

determination of guilty beyond a reasonable doubt.’”                                 United

States v. Burgos, 94 F.3d 849, 863 (4th Cir. 1996) (en banc)

(quoting United States v. Powell, 469 U.S. 57, 67 (1984)).                                 The

“jury’s verdict must be upheld on appeal if there is substantial

evidence      in     the        record    to     support      it,”     where   substantial

evidence is “evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.”                            United States v.



                                                 17
Young,    609 F.3d 348,      355        (4th    Cir.    2010)      (quotation       marks

omitted).

         To convict Defendant for healthcare fraud, the government

must prove that he “knowingly and willfully execute[d] . . . a

scheme    or    artifice--         (1)      to    defraud       any   health       care     benefit

program;       or    (2)   to    obtain,          by    means    of   false     or      fraudulent

pretenses, representations, or promises, any of the money or

property owned by . . . any health care benefit program . . . .”

18 U.S.C. § 1347(a).               See also Kivanc, 714 F.3d at 795 (same).

“[T]he    specific         intent      to    defraud       may     be      inferred      from    the

totality of the circumstances and need not be proven by direct

evidence.”          United States v. McLean, 715 F.3d 129, 138 (4th Cir.

2013) (quotation marks omitted).

      In considering whether there existed a scheme to defraud,

we must look to the “common-law understanding of fraud[,]” which

we have interpreted to include “acts taken to conceal, create a

false    impression,         mislead,        or        otherwise      deceive      in    order   to

‘prevent[]          the      other          [party]        from         acquiring         material

information.’”            United States v. Colton, 231 F.3d 890, 898 (4th

Cir. 2000) (quoting Restatement (Second) of Torts § 550 (1977))

(interpreting the scope of a scheme or artifice to defraud under

18   U.S.C.     §    1344,      the    bank       fraud    statute);         see   also      United

States     v.       Beverly,     284        F.     App’x    36,       39    (4th     Cir.    2008)

(unpublished but orally argued) (per curiam) (interpreting the

                                                   18
scope of a scheme or artifice to defraud under 18 U.S.C. § 1347,

the health care fraud statute).

      “Although silence as to a material fact (nondisclosure),

without an independent disclosure duty, usually does not give

rise to an action for fraud, suppression of the truth with the

intent to deceive (concealment) does.”                  Colton, 231 F.3d at 899.

Almost    surely    for    this    reason,      the    Eighth    Circuit    upheld    a

health care fraud guilty verdict in United States v. Phythian,

529 F.3d 807 (8th Cir. 2008).                   In that case, which we find

illuminating,       the        government’s      evidence       showed      that   the

defendant had worked, that SSA had advised the defendant of her

duty to report any work, and that the defendant nevertheless

failed to report her work while continuing to receive benefits.

Based on these facts, the Eighth Circuit held that “[r]eviewing

the   evidence     in    the    light    most   favorable       to   the   verdict,   a

reasonable   jury       could    readily      find    [that   Defendant]     Phythian

violated § 408a(4).”           Id. at 812.

      Here, the jury had notably more evidence to support its

verdict    than    did    the     jury   in     Phythian.        Specifically,     the

government’s evidence showed that Defendant knew he had a duty

to report any employment to SSA.                Indeed, in his application for

benefits that reflected, Defendant agreed to “promptly notify

Social Security if my medical condition improves so that I would

be able to work . . . [or] I go to work whether as an employee

                                           19
or a self-employed person.”              J.A. 453-54.        See also, e.g., J.A.

630 (reflecting that SSA’s letter to Defendant explicitly stated

that “if you have applied for or are receiving Social Security

benefits,    you    are   responsible        for    immediately     notifying     your

local Social Security Office of your employment because your

income may affect your benefits”).

       The   government         showed      the    materiality     of     Defendant’s

employment status as it related to his Social Security benefits—

i.e., that Defendant’s benefits would have been affected and

likely   terminated       had    he   informed      SSA    about   his    employment.

Further, the government presented evidence that Defendant’s job

with the SSA as benefits technical examiner included training on

the receipt and termination of benefits, including that benefits

may be reduced, suspended, or terminated upon employment and

receipt of income.

       At trial, Defendant’s SSA supervisor agreed that Defendant

worked on cases involving people who were working and receiving

disability      payments.         J.A.      738.     And     the   government    sent

Defendant    several      documents      requesting        employment     information

and    reiterating     Defendant’s          disclosure      obligations     in   1999,

2006, and 2008, but Defendant failed to disclose any of his

employment until returning a work activity report in July 2008.

This   report      corroborated       the    fact    that    Defendant     had   been

employed while receiving benefits and supported SSA’s decision

                                            20
to terminate his benefits.       Further, the response was incomplete

because Defendant omitted from his work history employment for

which there were no tax records.            Compare S.J.A. 1-14 (work

activity report) with J.A. 801 (Defendant’s reference to Carla

and Company position in 2002 credit application), S.J.A. 16, 18

(Defendant’s reference to L&J Services position in 2005 Hertz

application and resume).

     In addition, the evidence showed that Defendant continued

receiving the LIS to supplement his Medicare prescription drug

benefits in 2007 and 2008 while he was employed with SSA.             He

received over four thousand dollars worth of LIS benefits during

that time.      And, while working at SSA, Defendant continued to

cash government disability checks totaling “a little bit less

than $15,000.”    J.A. 795-97.

     In sum, the government presented sufficient evidence for a

rational jury to find that Defendant engaged in a health care

fraud scheme.    Accordingly, his conviction must be affirmed.



                                   VII.

     For the foregoing reasons, we hold that the district court

properly denied Defendant’s motion to dismiss the indictment and

motion   for   judgment   of   acquittal.    Therefore,   the   district

court’s judgment is

                                                                AFFIRMED.

                                    21